ILLINOIS OFFICIAL REPORTS
                                          Appellate Court




                           People v. McCauley, 2013 IL App (4th) 110103




Appellate Court             THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                     LIAM J. McCAULEY, Defendant-Appellant.



District & No.              Fourth District
                            Docket No. 4-11-0103


Filed                       February 19, 2013


Held                        Based on the testimony of three psychiatrists and many lay witnesses as
(Note: This syllabus        to defendant’s sanity at the time he struck and stabbed his father, the trial
constitutes no part of      court’s findings that defendant’s use of cannabis and LSD shortly before
the opinion of the court    the killing triggered his latent mental illness and that he was guilty of
but has been prepared       murder, but mentally ill, were not against the manifest weight of the
by the Reporter of          evidence, and furthermore, the imposition of a 27-year prison term was
Decisions for the           not an abuse of discretion.
convenience of the
reader.)


Decision Under              Appeal from the Circuit Court of McLean County, No. 09-CF-756; the
Review                      Hon. Robert L. Freitag, Judge, presiding.



Judgment                    Affirmed.
Counsel on                 Michael J. Pelletier, Karen Munoz, and Nancy L. Vincent, all of State
Appeal                     Appellate Defender’s Office, of Springfield, for appellant.

                           Ronald C. Dozier, State’s Attorney, of Bloomington (Patrick Delfino,
                           Robert J. Biderman, and Luke McNeill, all of State’s Attorneys Appellate
                           Prosecutor’s Office, of counsel), for the People.


Panel                      PRESIDING JUSTICE STEIGMANN delivered the judgment of the
                           court, with opinion.
                           Justices Appleton and Turner concurred in the judgment and opinion.


                                             OPINION

¶1           Following a July 2010 bench trial, the trial court found defendant, Liam J. McCauley,
        guilty but mentally ill of first degree murder (720 ILCS 5/6-2(c), 9-1 (West 2008)). In
        September 2010, the court sentenced defendant to 27 years in prison.
¶2           Defendant appeals, arguing that the trial court erred by finding him guilty but mentally
        ill of first degree murder because he did not meet the statutory definition of “voluntary
        intoxication” and he had proved that he was insane at the time of the murder. Alternatively,
        defendant argues that the trial court erred by (1) failing to sua sponte find him guilty of the
        lesser-mitigated offense of second degree murder and (2) imposing an excessive sentence.
        We affirm.

¶3                                           I. BACKGROUND
¶4           In August 2009, the State charged defendant with first degree murder (720 ILCS 5/9-
        1(a)(1), (2) (West 2008)), alleging that he killed his father, Joseph McCauley, by striking him
        in the head with a bat and stabbing him in the back with a knife. Defendant thereafter waived
        his right to a jury trial. In July 2010, defendant’s bench trial commenced, at which defendant
        argued that he was not guilty by reason of insanity.

¶5                                A. The State’s Case in Chief
¶6          The State presented the following evidence through testimony from police officers,
        investigators, an emergency room doctor, as well as pathology and blood experts to prove
        that defendant murdered his father.

¶7                                     1. Officer Abigail Kern
¶8          Officer Abigail Kern testified that, while working as a 9-1-1 operator, she received a call
        from defendant. The State thereafter played a recording of that call in open court. That
        recording, and the accompanying transcript, revealed that defendant reported killing his

                                                  -2-
       father by hitting him with a baseball bat and stabbing him because he believed that his father
       was trying to rape him.

¶9                                   2. Officer Jeff Wernsman
¶ 10       Officer Jeff Wernsman responded to the McCauley residence where defendant answered
       the door with a “blank look on his face”; defendant appeared to him to be “in shock.”
       Wernsman explained that he located the victim, Joseph McCauley, in a bedroom, where he
       found a knife sticking out of his back, “blood splatters everywhere.”

¶ 11                                 3. Sergeant Brian Brown
¶ 12       Sergeant Brian Brown responded to the 9-1-1 call with Wernsman and agreed with
       Wernsman’s observations that (1) defendant appeared to be in shock and (2) the victim was
       saturated in blood, a knife stuck in his back.

¶ 13                            4. Professor Jane Camp Bartelmay
¶ 14       Heartland Community College Professor Jane Camp Bartelmay worked with Joseph
       McCauley at the college. She observed him interact with his children, particularly defendant,
       and noted that Joseph was a good father. She added that Joseph and defendant had a close,
       loving father-son relationship.

¶ 15                                    5. Dr. Scott Denton
¶ 16       Dr. Scott Denton, a coroner’s forensic pathologist, conducted the autopsy on Joseph
       McCauley. Denton explained that Joseph (1) had suffered from blunt force trauma to the
       head with enough force to cause lacerations and a skull fracture, (2) had been stabbed in the
       back numerous times (45 wounds), and (3) had “defensive wounds” to his forearm and hand.
       Denton opined that Joseph died from the blunt force trauma and stab wounds, as they
       resulted in extensive blood loss. Denton added that Joseph’s head injuries had been inflicted
       while he was sitting upright.

¶ 17                                6. Officer Erik Yamada
¶ 18      Officer Erik Yamada placed defendant in his squad car, he observed that defendant
       appeared “scared.” On the way to the squad car, defendant mentioned that his father had
       molested him. Yamada added that once defendant was in the squad car he seemed more
       “panicked” and repeated that his father molested him, noting that his “butt was sore.”

¶ 19                               7. Detective Michael Johnson
¶ 20       Detective Michael Johnson interviewed defendant at the police station. Johnson
       explained that defendant did not appear to have any visible injuries but complained that he
       had “pain in his rectum” and that he had been assaulted. Johnson thereafter transported
       defendant to the hospital for treatment. Defendant explained to the medical staff that he had

                                                -3-
       “leakage” from his anus and problems peeing and that he believed his father was going to
       assault him.

¶ 21                                  8. Detective Dan Donath
¶ 22       Detective Dan Donath was present during defendant’s interview at the police station and
       did not notice any visible injuries to defendant. Donath also explained that he inspected the
       crime scene and noted that the scene included significant blood spatter. Donath further noted
       that he sent a sample of defendant’s blood to the State Police laboratory to be tested for
       lysergic acid diethylamide (LSD), and the results of that test were negative.

¶ 23                               9. Detective Scott Mathewson
¶ 24       Detective Scott Mathewson was assigned to the crime scene. Mathewson explained that
       during his initial “walk-through,” he observed a baseball bat lying on the floor in the dining
       room. The bat appeared to have blood spatter on it.

¶ 25                                    10. Dr. April Miller
¶ 26       Dr. April Miller, the emergency room doctor who treated defendant, testified that
       defendant complained of “rectal pain,” claiming that the pain was an “8” on a scale of “1-to-
       10.” Miller noted that defendant seemed calm and responsive, watching television and
       smiling. She said that defendant seemed to her to be “acting fairly normally.” Miller
       explained that defendant complained about sexual abuse but could not recount specific
       incidents. On the issue of Miller’s physical examination of defendant, the following colloquy
       occurred:
               “[PROSECUTOR:] Okay, Based on this description of his symptoms and the reason
           for his symptoms, what did you do?
               [MILLER:] In addition to the physical exam, I did a focused rectal exam.
               [PROSECUTOR:] Can you tell me what you do in a focus rectal exam?
               [MILLER:] I would do an external exam, looking for any skin abnormality or signs
           of trauma, such as, scrapes, cuts, bruises, or signs of infection, and then a digital rectal
           exam where I evaluate for his sphincter tone and rectal tone.
               [PROSECUTOR:] What were you[r] findings after performing an exam on this
           patient?
               [MILLER:] Perhaps a small hemorrhoid, otherwise unremarkable.
               [PROSECUTOR:] What do you mean by unremarkable?
               [MILLER:] No obvious signs of trauma. Sphincter tone was normal. No discharge
           or signs of infection.”
       Miller added that she found no obvious signs of trauma after performing a sexual assault
       exam of defendant.



                                                 -4-
¶ 27                               11. Detective Shawn Campbell
¶ 28       Detective Shawn Campbell met with defendant in the interview room at the police
       station. Campbell noted that defendant was complaining about rectal pain and added that
       defendant was “calm, cooperative, seem[ing] kind of detached from the situation.” Campbell
       explained that defendant told him that on the day he killed his father, his father came into his
       room and “grasp[ed] his thigh.” Defendant then admitted to Campbell that he hit his father
       with a bat and stabbed him with a knife. Campbell explained that defendant gave him two
       specific examples of alleged sexual assaults: one when he was three years old and woke up
       after having wet the bed to find his father standing over him, and the second when he was
       nine years old and his father asked him to “kiss his butt.”
¶ 29       Campbell continued that defendant asked to see him because defendant wanted to
       provide a confession to “clear his dad’s name and explain to his family what happened.”
       Defendant thereafter provided a written confession, which he later read aloud. Defendant’s
       verbal statement included a reference to being on LSD, a claim that defendant had not
       included in his written statement–indeed, Campbell explained that defendant had previously
       told him that he was not on LSD.

¶ 30                              B. Defendant’s Case in Chief
¶ 31      In support of his insanity defense, defendant presented the following evidence from his
       employer, family members, friends, a police officer, and mental health experts.

¶ 32                                   1. George Bartlow
¶ 33      George Bartlow, defendant’s supervisor at Jewel grocery store, testified that a day or two
       before the murder, defendant was acting depressed, “staring off into the distance.” When
       Bartlow asked defendant whether he was “okay,” defendant responded that he was. Bartlow
       added that defendant’s behavior was not that unusual; “[h]e was never talkative or anything.”

¶ 34                                    2. Andrew Lucas
¶ 35       Andrew Lucas, defendant’s coworker, had seen defendant in the days before he learned
       that Joseph had been killed and noted that he “wasn’t the same.” He was “much quieter.”

¶ 36                                       3. Jane Fender
¶ 37       Jane Fender, defendant’s maternal grandmother, testified that her mother and
       grandmother’s sister suffered from mental illness. She said that her mother would often
       threaten to kill the family, and her aunt died in a psychiatric hospital. Fender added that her
       daughter, defendant’s mother, suffered from depression, and her cousin’s son had been
       diagnosed schizophrenic.

¶ 38                                    4. Mark Slagel
¶ 39      Mark Slagel, a friend of defendant’s brother, watched a movie with defendant the night

                                                 -5-
       before defendant killed his father and noted that defendant was “real quiet” and “kept to
       himself.” Slagel added that although he had only met defendant once or twice before,
       defendant appeared to be off, “star[ing] off occasionally.” He noticed that defendant was also
       writing something on a sheet of paper, but the writings did not seem to “make any sense.”

¶ 40                                       5. James Leggett
¶ 41       James Leggett, the brother of defendant’s roommate, knew defendant and his family and
       saw defendant two to three times per week. Leggett explained that he watched a movie with
       defendant and others the night before defendant killed his father, noting that defendant
       seemed a little more quiet than normal. Leggett described defendant as “[f]unny, outgoing,
       and compassionate” but noted that defendant was none of those things the night they watched
       the movie. He added that defendant was “doodling” on a piece of paper during the movie,
       and left the apartment after midnight.
¶ 42       Leggett further testified that he knew that defendant had used LSD in the past but did not
       see him use LSD that evening. When Leggett saw defendant use LSD in the past, he did not
       notice any apparent changes in defendant’s behavior.

¶ 43                                   6. Dr. Lawrence Jeckel
¶ 44       Dr. Lawrence Jeckel, a forensic psychiatrist, reviewed defendant’s records–including
       family history–and conducted a clinical evaluation of defendant. Jeckel opined that defendant
       “lacked substantial capacity to appreciate the criminality of his conduct at the time of the
       crime” in this case. Jeckel based his opinion on his conclusion that defendant suffered from
       delusions, hallucinations, and a “psychotic disorder, not otherwise specified.” Jeckel noted
       that defendant actually loved his father but, through his delusions, believed that God wanted
       him to kill his father and that his father was homosexual. Jeckel continued that he found no
       evidence of premeditation or motivation in defendant’s actions. Defendant was effectively
       acting out on a delusion that his father had been sexually abusing him. Jeckel further opined
       that defendant’s psychotic episode the night he killed his father was not the result of his LSD
       use several days before. Jeckel explained that his research revealed that the effects of LSD
       did not extend beyond 12 hours.
¶ 45       On cross-examination, Jeckel said that defendant admitted to him that defendant had
       been using cannabis up to three times per day prior to killing his father. Jeckel also conceded
       that most of his opinion regarding the effects of LSD were garnered from articles and texts,
       rather than experience in his practice.

¶ 46                                 7. Officer Beth Acuncius
¶ 47        Officer Beth Acuncius testified that at 2 a.m. on August 13, 2008, she was on patrol
       when she received a call reporting a burglary in progress; a man was trying to “make entry
       to a house.” The homeowners heard glass break and saw that someone was pounding on their
       front door, screaming that someone was trying to kill him and pleading to come in. Acuncius
       explained that she and other officers apprehended defendant and, as they were escorting him


                                                -6-
       to the police car, he was kicking and flailing, screaming that he was going to kill them,
       adding, “he *** was screaming in terror the whole time.” The police took defendant to the
       hospital, where he admitted to Acuncius that he had ingested LSD and mushrooms.
¶ 48       Acuncius further testified that she spoke to defendant on August 15, 2008. She said that
       defendant sounded lucid and, in fact, noted that he had contacted the victims to apologize
       and pay for the damage he had caused.

¶ 49                                        8. Acardia Kust
¶ 50       Acardia Kust, the girlfriend of defendant’s brother, would visit with defendant “at least”
       three times per week and noted that he appeared to love his father and that the two appeared
       to have a good relationship. When she first met defendant, he was funny and outgoing, but
       he started to become more isolated and withdrawn “about a year” before he killed Joseph.
¶ 51       On August 13, 2008, when Kust was “hanging out” with defendant and some other
       friends, she observed defendant ingest LSD. Kust also recounted an August 16, 2009, trip,
       in which she went camping with defendant and several other friends. (The trip took place the
       Saturday before the murder on Friday.) Defendant used LSD that Saturday as well. Then, on
       Thursday of that week–the day before the murder–Kust saw defendant smoke cannabis while
       they were “hanging out” with their friends. She added that defendant used cannabis “[o]n a
       daily basis.” Kust later identified the piece of scratch paper that had previously been admitted
       into evidence as the piece of paper defendant was scribbling on that Thursday night (August
       20, 2009).

¶ 52                                     9. Brian McCauley
¶ 53       Brian McCauley, defendant’s older brother, testified that during college he lived with
       defendant and Joseph. Brian noted that defendant’s attitude changed the year leading up to
       the murder, and defendant “stayed inside a lot.” Brian added that he “absolutely” did not ever
       see any physical fights between defendant and their father.
¶ 54       Brian witnessed defendant ingest LSD on August 13, 2008, as well as during the summer
       of 2007. Brian recalled a Wisconsin camping trip that he had taken in early August 2009 with
       defendant and their mother. Defendant seemed depressed one of the nights on the trip. Brian
       further recounted the August 16, 2009, camping trip he took with defendant and their friends,
       where defendant used LSD. (That trip took place approximately five days before the murder.)
       He said that defendant became very quiet and would “just stare off.” When they returned
       from the camping trip, defendant stayed with Brian and became very “aggressive,” doing
       push-ups until it hurt and shadow boxing. In the period between the camping trip and his
       father’s murder, defendant was acting “weird.”
¶ 55       Defendant ingested cannabis the Thursday before his father’s murder. Brian also
       identified the piece of paper that defendant had written on the previous night, trying, for the
       most part unsuccessfully, to decipher for counsel what defendant’s writings meant.




                                                 -7-
¶ 56                                   10. Dr. Terry M. Killian
¶ 57       Dr. Terry M. Killian, a psychiatrist who evaluated defendant, testified that he met with
       defendant and reviewed defendant’s writings and the police report. Killian concluded that
       defendant suffered from a psychotic disorder, not otherwise specified, and because of that
       condition, defendant was unable to appreciate the criminality of his conduct. Killian
       explained how he reached his diagnosis, as follows:
                “In addition to the many things that [defendant] told me about the week prior to
           killing *** his father, there were things in the police reports that supported that. At the
           time he was arrested, the police made comments about some of the odd things that
           [defendant] was saying. [Defendant] was taken to the emergency room shortly thereafter
           ***. And the emergency room [personnel] also commented on his odd behavior and odd
           statements. There were a number of witness statements who described him as being off
           in some way that week, out of it. One particular, a man named Mark Slagel *** described
           [defendant’s] behavior more specifically than some of the other witnesses did and
           specifically described [defendant] saying off things and then sitting back down and Mr.
           Slagel looked at the paper that [defendant] was writing and described the writing as being
           very odd with words capitalized or circled for no particular reasons.”
       Defense counsel elicited additional information regarding Killian’s diagnosis as follows:
                “[COUNSEL:] Okay. With regard to his comments, as to believing that his father had
           molested him, is that something that you considered in coming to your conclusion?
                [KILLIAN:] Absolutely. It was one of the central issues ***. [Defendant] developed
           during the last week before his father’s killing a firm belief that his father had been
           molesting him. And his description of that is–[defendant’s] description of the evidence
           for it was ‘off’ sort of things. In other words, I’ll digress for just a moment. As I
           mentioned earlier, I’ve had four years of almost full-time work treating chronically
           psychotic patients. And there is a way that psychotic patients *** describe events that is
           different from the way other people describe things and their reasoning about how they
           conclude something happened is different. [Defendant] *** did not describe
           remembering having been molested. [‘]I remember on this date such and such a thing
           happened.[’] It wasn’t that. It would–he–it would be he would awaken with pain in his
           rectum and to him that meant that he had been molested by his father, the sort of odd
           connections that are typical of people with psychotic illnesses. So [defendant] had
           developed a firm belief that his father had been molesting him, that his father was going
           to molest him and that he had to protect himself.”
       Killian added that defendant’s family history of mental illness also factored into his
       diagnoses and conclusion that defendant was insane.
¶ 58       Killian further testified that he considered whether drug use could have been the cause
       for defendant’s psychotic symptoms. On that point, Killian emphasized that defendant’s
       “episode” was triggered by his use of LSD, but this was not the same as saying that it was
       caused by LSD. Killian explained that “the episode may have been triggered initially by LSD
       but then took on a life of its own.” The LSD use triggered defendant’s psychotic symptoms
       but was out of defendant’s system by the time he killed his father; the LSD started the

                                                -8-
       problem but things “took on a life of [their] own because of [defendant’s] vulnerability.”
       Killian continued that if the murder had taken place “in the hours after the LSD ingestion,”
       he would have concluded that defendant was not insane. Killian concluded by noting that
       defendant’s psychosis was not the result of cannabis use, given that defendant had used
       cannabis so often “throughout his teen years.”

¶ 59                                      11. Lori Fender
¶ 60       Lori Fender, defendant’s mother, testified that while defendant was living with her he
       was “outgoing” and “very popular.” Fender explained that defendant’s relationship with his
       father was loving, “they cared deeply about each other.” Fender said that she had a family
       history of mental illness–indeed, she indicated that she was being treated for depression. She
       added that when she met with defendant at the jail after the murder, he appeared calm,
       explaining that he had killed his father but would “be back at school on Tuesday.” Fender
       noted that she had been concerned about defendant’s mental health for years, given that he
       was a “worrier” when it came to medical issues.

¶ 61                            C. The State’s Rebuttal Evidence
¶ 62       Following defendant’s case in chief, the State presented testimony from police officers,
       healthcare personnel from the jail, and its own, board-certified addiction specialist to rebut
       defendant’s insanity defense.

¶ 63                                 1. Officer Jeff Longfellow
¶ 64       Officer Jeff Longfellow responded to the August 13, 2008, report of a burglary in
       progress at the scene of which defendant was arrested. Longfellow explained that defendant
       was “upset,” thrashing around “uncontrollably” and making statements that he wanted the
       officers to “kill him.” Defendant then began saying that he wanted to kill the officers or have
       them shoot each other. Longfellow added that defendant was in a rage and that he could
       smell alcohol on defendant’s breath as he began to talk to him. Longfellow added that, based
       on his experience responding to calls in a college town, he thought “pretty quickly” that
       defendant was on “some type of hallucinogenic drug.”

¶ 65                                 2. Officer Greg Liepold
¶ 66       Officer Greg Liepold testified that on August 13, 2008, he responded to the call and
       interviewed the victim, who said that someone had broken her window and “was yelling
       things.” Liepold explained that he thereafter found defendant “hunkered down” in an area
       with high weeds near the house; defendant was screaming (1) for officers to kill him and (2)
       that someone was trying to kill him. Liepold corroborated the other officers’ testimony that
       defendant was “erratic and violent.” He said that it took five or six officers to get defendant
       “under control.”




                                                 -9-
¶ 67                                      3. Linda Wells
¶ 68       Linda Wells, a nurse at the jail, testified regarding defendant’s health assessment the
       night he was brought in for killing his father. She performed the health assessment, and
       defendant acknowledged having a drug abuse problem with “weed.” She performed a “mini
       mental exam” on defendant and did not note any concerns–indeed, defendant received a
       perfect score in responding to inquiries. Following Wells’ September 3, 2008, examination
       of defendant, she did not refer defendant for mental health treatment because he “didn’t
       respond inappropriately” to any of the questions she asked and she “didn’t see any mental
       health issues.”

¶ 69                                     4. Dr. Gil Abelita
¶ 70       Dr. Gil Abelita, the psychiatrist who provided services for defendant at the jail, testified
       that on September 8, 2009, she responded to a request from staff because defendant was
       “tearful and depressed.” She met with defendant, who said that he was “fine” and refused her
       offer to proscribe him medication to help with depression. Abelita opined that, other than his
       depression, defendant was “appropriate.” Abelita followed up with defendant on September
       22, 2009, and found that his condition had not changed. She also met with defendant a few
       times in October 2009, found that his condition had “not changed much,” but nonetheless
       prescribed him an antidepressant. Abelita met with defendant in November 2009, and he
       mentioned for the first time that he heard “walkie-talkie” noises that were “coinciding with
       his thinking.” Defendant also mentioned that the television was talking to him, which she
       viewed as a psychotic issue. Other than the walkie-talkie and television-talking-to-him
       incidents, defendant interacted with her “appropriately and logically.”

¶ 71                                    5. Dr. Stafford Henry
¶ 72       Dr. Stafford Henry, who was board certified in forensic psychiatry and addiction
       psychiatry, testified that he examined defendant and defendant’s history, including the
       reports prepared by defendant’s other treating psychiatrists. Henry explained that he had
       treated–in a clinical environment–hundreds of patients who were suffering from psychotic
       disorders who had problems with drug use, including LSD and cannabis. Henry opined that
       he believed that “to a reasonable degree of medical and psychiatric certainty,” defendant was
       legally sane at the time he killed his father. Specifically, Henry opined that no evidence
       existed that defendant “was suffering from *** an underlying functional psychiatric illness
       which would have resulted in him lacking substantial capacity to appreciate the criminality
       of his conduct.”
¶ 73       Henry further testified that he believed that defendant was suffering from delusions on
       August 21, 2009, but that those delusions were the “direct result of the voluntary, deliberate
       and conscious self-administration of mood-altering substances.” In response, the prosecutor
       inquired, as follows: “So[,] in your opinion[,] is it possible for someone to be suffering from
       delusions and to be psychotic and be sane?” Henry responded, “Oh, absolutely.” Henry
       explained his treatment approach in the following exchange:
               “[PROSECUTOR:] Would it be fair to say that your job as an expert when evaluating

                                                -10-
            a case of substance abuse or use and sanity that you need to be able to differentiate
            between a[n] actual psychiatric illness and a psychotic episode caused by substance use?
                [HENRY:] Absolutely, absolutely. You need to *** make that distinction. I find you
            need to make that distinction and you need to be meticulous in how you go about
            examining one’s mental state especially in that critical window immediately prior to and
            leading up to the offense. It is *** absolutely critical. It’s the kind of analysis that, you
            know, I’ve been doing for years and that I learned as a resident and fellow and that I
            practice every day.
                [PROSECUTOR:] Now, Doctor, was this the approach that you used specifically
            when you were evaluating the information and examination of this defendant ***?
                [HENRY:] Absolutely, absolutely. What I did is I did a very thorough review of
            [defendant’s] entire history. I was meticulous in *** having him take me through his
            entire life, screening for the presence of psychiatric illness and symptoms, and I was
            meticulous in screening for his substance abuse history, especially given the matters that
            bring us here today.”
¶ 74        Henry continued that defendant’s mother had affected him adversely by implying to him
       at a very young age that his father may be molesting him and later telling defendant that his
       father was homosexual. Defendant idolized “stoners” and used drugs consistently. Henry
       focused on defendant’s history of substance abuse, explaining why as follows:
                “[Defendant’s history of substance abuse is] especially important in this case because
            this is a drug case in my opinion. As a forensic psychiatrist you try to focus on what is
            obvious, what is clinically relevant and what is reasonable. And in my opinion this is a
            drug case, and so as this is a drug case, I took a very–in addition to looking at his entire
            history, I paid especially close attention to his use of drugs.”
¶ 75        Henry then explained the effects of hallucinogenic drugs such as LSD, noting that the
       effects of those drugs are very unpredictable, hence the term “bad trip.” Henry explained
       further how that unpredictability affected this case in the following exchange:
                “[PROSECUTOR:] Now, this unpredictability that you say is a hallmark of LSD
            usage, could that unpredictability also be affected if there are other drugs that are being
            used at the time or in close proximity to the LSD?
                [HENRY:] Absolutely, and that’s especially true of cannabis. In fact, you know, I
            was just kind of reading through a chapter in the Encyclopedia of Substance Abuse,
            Prevention, Treatment and Rehabilitation, right before I came down here, and the first
            paragraph, not only does it talk about the variability of LSD, but it specifically mentions
            that when a person on LSD uses cannabis, which cannabis in and of itself can cause
            psychosis, and there is a designation in DSM IV specifically for cannabis delusions
            because cannabis can cause psychosis, when LSD is used in combination with other
            drugs there is a possibility of psychotic reaction, which in my opinion is exactly what
            happened with [defendant].
                [PROSECUTOR:] Now, Doctor, based on your training and your practical experience
            and your–just your overall professional treatment of different patients, is it possible for
            a person to suffer the effects of LSD days after ingesting it?

                                                 -11-
     [HENRY:] It is. That possibility exists, *** especially if there are other
drugs–especially if the person has self-administered other drugs, like cannabis.
     [PROSECUTOR:] Now, when they’re suffering these effects of LSD days later, is
it possible to suffer them weeks later?
     [HENRY:] It’s possible to suffer weeks late[r]. That is *** less rare.
     [PROSECUTOR:] Now, if they’re still suffering the effects days after ingesting the
LSD, is the LSD still present in their system?
     [HENRY:] Oh, no, no. The LSD is rather quickly eliminated, and I think, again, not
to be critical of the defense experts, that’s really a critical point that I don’t think that
they got.
     [PROSECUTOR:] Now, let me stop you ***. But have you reviewed the reports of
Dr. Killian and Dr. Jeckel?
     [HENRY:] I have.
     [PROSECUTOR:] And is that what you’re referring to when you are discussing the
critical point they missed?
     [HENRY:] Right, and again, I don’t *** want to *** criticize them, but, we
respectfully disagree on the data in this case because it’s important to understand that the
psychosis and the delusions which follow a substance such as LSD [are] not due to the
LSD or even its bi-products, which are broken down very quickly. It’s the chemical
changes in the brain that are precipitated by the LSD. It is those chemical changes in the
brain that cause the psychosis and the delusions. And so to say [defendant] didn’t have
any LSD in his system at the time of the crime, therefore, LSD is not a cause of his
delusions, unfortunately reflects a lack of understanding of very basic physiology because
it is not the substance that causes the thought disorder. It is the biochemical changes in
the brain that cause the thought disorder and that is *** what can persist. And when you
think about the millions of chemicals in the brain, that thought disorder and those
chemical imbalances, they could persist for an intermediate period of time and that
explains the *** variability.
     [PROSECUTOR:] Now, Doctor, is it your opinion that in this case the ingestion of
LSD and the chemical changes caused by that LSD was what brought about this
defendant’s delusions and psychotic thoughts on August 21, 2009?
     [HENRY:] I’m of the opinion to a reasonable degree of medical and psychiatric
certainty that it’s not just the LSD. I think it’s really critical and–and I again I mean no
disrespect to Dr. Killian and Dr. Jeckel, but they missed the point. It was not just the LSD
because in my *** conducting this case, I methodically went through [defendant’s]
behaviors and thoughts in the critical window. Dr. Jeckel and Dr. Killian could say they
do, but their reports don’t reflect it, and, their reports don’t reflect that on Thursday night,
the night before the murder, while [defendant] in his own words was trying to suppress
thoughts, he *** self-administered cannabis. He voluntarily and deliberately took
cannabis, which his brother Bryan gave to him, and by [defendant’s] own account after
he took the cannabis, he then had a resurgence of the psychotic episode, the psychotic


                                       -12-
           symptoms. [Defendant] was exceedingly clear on this point. He said, ‘I was trying to
           suppress these thoughts.’ He took the cannabis that his brother *** gave him, and
           unequivocally he was very clear, there was an exacerbation of a delusional material. That
           critical point was not in Dr. Jeckel’s or Dr. Killian’s report, which not to be critical of
           them, in my mind simply reflects their–simply reflects that we do not come to this case
           with comparable clinical acumen, experience, or credentials.”
¶ 76       Henry then turned to describing what defendant told him about the night and day before
       he killed his father. Defendant told Henry that the night before he killed his father, he
       believed his father was going to come into his room and penetrate his anus. He said that
       nothing happened so he apologized to his father for “being weird” the next morning and then
       went to his classes. That evening, defendant spent time at Kust’s apartment, which Henry
       indicated was a “critical point,” as follows:
                “This is a critical point. This is a critical point because we’re not at the critical
           window immediately prior to the occurrence of the alleged offense. This is a critical point
           the [defendant] said, quote, [‘]I was trying to block out the thoughts[’], end quote.”
       Henry said that this was important because defendant voluntarily ingested cannabis during
       that time. Defendant told him that shortly thereafter, “the thoughts started up again” and that
       the television started communicating with him. He said that one of the video-game characters
       was telling him to kill his father–that his father was the “first person on the list”–and that “it
       might be a good night for him to rape [defendant].” Henry added that defendant told him that
       defendant felt that if he went to bed, his father was going to rape him, and he was going to
       have to kill his father, that doing so would allow him to “pass the test.”
¶ 77       Henry also described “ideas of reference,” which he defined as “an idiosyncratic
       interpretation of normal stimuli.” Henry outlined the following example for the prosecutor:
       “An idea of reference would mean that because you have on a blue blouse, you’re telling me
       that I’m going to be home today by six o’clock.” Henry said that defendant was “very clear”
       during his interview that he had never experienced ideas of reference prior to “his voluntary
       self-administration of LSD, alcohol, and cannabis the Sunday before the crime.”
¶ 78       Henry explained that five days after defendant killed his father, defendant recanted the
       allegations of sexual abuse, noting that that was completely normal, as follows:
                “The fact that several days out the biochemical changes that were precipitated and
           induced [defendant’s] voluntary self-administration of the drugs were beginning to
           correct themselves. That is what we call homeostasis. It’s a pretty kind of elementary
           physiological process. Our bodies try to get back to a point of normalcy. And so five days
           out, he’s in a relatively sterile environment away from drugs and *** his thoughts
           become more reality based.”
¶ 79       After hearing this evidence, the trial court took the case under advisement.

¶ 80                                D. The Trial Court’s Findings
¶ 81       The trial court later found defendant guilty but mentally ill, and provided an extensive,
       detailed explanation of the court’s decision. We have set forth some of the court’s most


                                                 -13-
pertinent findings, as follows:
         “The evidence in this case is very clear that a criminal agency caused the death, that
    being blunt force trauma and stabbing. The People have clearly proved beyond a
    reasonable doubt the corpus delecti in this case.
         The next issue then becomes whether the People have proven beyond a reasonable
    doubt that it was the charged defendant in this case, Liam McCauley, who was that
    criminal agency that caused the death. And, again, there is really no dispute in the
    evidence factually. Clearly in this case there is more than enough evidence beyond a
    reasonable doubt that it was, in fact, the defendant *** who beat and stabbed the victim
    to death, and, therefore, the court finds that the People have proven beyond a reasonable
    doubt that the defendant *** is guilty of first degree murder as charged in Counts One,
    Two and Three of the indictment.
         That does not end the analysis here because the defendant has asserted the affirmative
    defense of insanity, and as everyone in the room knows, that is the issue in this case.
    Again, for the purposes of the record and for the benefit of those listening, Illinois law
    defines insanity. Basically the law says that a person is not criminally responsible for
    conduct if at the time of that conduct as a result of mental disease of mental defect he
    lacks substantial capacity to appreciate the criminality of his conduct. And under that
    same statute as well as another section of the Criminal Code, the defense bears the
    burden of proving insanity by what is called clear and convincing evidence. So what has
    been the defendant’s evidence on that issue?
         After reviewing all the evidence, and, again, I’m being somewhat simplistic here, and
    I apologize for that, but it doesn’t mean that I haven’t considered all of the evidence, but
    I think the defendant’s evidence can be kind of summarized as three points, and that is,
    first of all, the *** defense presented evidence of the defendant’s behavior, his demeanor
    prior to the offense here and in the course of the time prior to that. ***
         Secondly, the evidence presented suggests a lack of apparent motive or any kind of
    rational explanation for this offense; and third, the defendant’s evidence on the issue of
    insanity, of course, included the professional opinions of both Dr. Jeckel and Dr. Killian.
         The People in rebuttal presented evidence that I think can be kind of broken down
    into two points, and that is primarily that the defendant had apparent comprehension and
    ability to function and understand in a formal fashion immediately after the crime when
    he was in contact with the police and so forth, and, of course, secondly, the expert
    opinion of Dr. Henry.
         *** [W]hat is really kind of unusual in this case is the fact that all three experts are
    in substantial agreement that at the time of the offense the defendant was suffering from
    psychotic symptoms and principally those were delusions, although others have also been
    discussed and mentioned. And additionally all three agree at various points in their
    testimony that if the defendant’s psychotic episode resulted from an existing underlying
    primary psychotic disorder which is, in fact, a mental disease or defect, [that] would
    cause him to be unable to appreciate the criminality of his conduct. They further agree
    *** that if his psychotic behavior was the direct result of or caused by the voluntary

                                          -14-
ingestion of illegal mood-altering substances, then that would not be a mental disease or
defect as required by the insanity statute; and, therefore, the defendant would be
criminally responsible. So, in essence, that is the crux of the issue in this case; and the
disagreement of the experts on that question hinges on the root cause of the defendant’s
psychotic behavior.
    Now the court has carefully examined the qualifications of the experts, the basis for
the opinions that they’ve offered, as well as the reasonableness of those opinions in light
of all the other evidence in the case. All three of these witnesses, the expert witnesses,
have extensive credentials. There is not question about that. They all have extensive
education and experience in the field of psychiatry. But there is one thing that I think ***
significantly differentiates these witnesses, and I think it’s important in this case, frankly;
and that is all three of them are board certified in general psychiatry. Two of them, Dr.
Jeckel and Dr. Henry, are also board certified in forensic psychiatry. But only one of the
experts, and that being Dr. Henry, is board certified in addiction psychiatry.
    Now board certification is not some magical talisman that somehow automatically
makes one more credible than someone who is not board certified; however, I think it is
significant in this case. I think it’s also significant that Dr. Jeckel acknowledged in his
testimony that addiction psychiatry is what he termed a complex field, and, frankly, in
this case, Dr. Henry is the only expert with credentials in this complex field.
    Both defense experts acknowledged further that they had to affirmatively engage in
additional research on the effects of hallucinogenic drugs and psychotic symptoms in
how those things interrelate. *** In short, the court believes that Dr. Henry’s additional
education and experience over and above that of the defense experts provides in the
court’s view a higher level of credibility as to his opinions in this particular case with its
very unique facts and the interplay of the defendant’s drug usage and resultant psychotic
symptoms.
    Additionally, Dr. Henry’s explanations and conclusions I believe are supported by
other evidence in the case. The evidence showed that this defendant *** had only one
prior psychotic episode, and that was following his usage of LSD in August of 2008. The
episode that led to the murder *** in this case also followed LSD usage by the defendant.
The defense experts both opined that the LSD usage was not the cause of the psychosis
relevant to the charges here primarily because of the lapse of time between the ingestion
and the crime. And those opinions were based on the short duration of LSD and its
physical presence and effects in the body, and the testimony varied somewhat but
basically was that those bi-products and effects would be gone within 12 to 24 hours;
and, therefore, the defendant was not under the influence, if you will, anymore when he
committed the offense on August 21st.
    Dr. Killian indicated in his testimony that had the murder taken place, and I believe
his exact words were if it were in the hours following LSD ingestion, then he would have
concluded that the psychosis was due to LSD, and he would, therefore, have found the
defendant to be criminally responsible.
    But, again, it’s not argued or advanced or even supported here that the defendant was


                                      -15-
somehow under the influence or intoxicated at the time of the murder. Dr. Henry, based
on his additional experience and familiarity with addiction and drug issues, explained
that it’s not the presence of the drug but the effect it has on the body’s chemical balance
that causes and sustains the psychotic reaction. And according to his testimony, that
effect outlasts the drug’s physical presence in the body.
    After much contemplation and review of the other experts’ testimony, the court finds
that that particular evidence is both persuasive and credible.
    Now, additionally, that evidence is supported further by Dr. Henry’s explanation as
to the apparent waning, if you will, and I couldn’t come up with a better word than that,
of the defendant’s delusions and the sudden resurgence after he then ingested cannabis
in the hours before the murder. ***
    Dr. Henry explained and in his explanation is certainly consistent with those
observations that the defendant was reporting attempts to try to suppress his thoughts that
afternoon, which was consistent with Dr. Henry’s explanation that the chemical
imbalances caused by the LSD earlier were beginning to resolve. But Dr. Henry further
testified that in his opinion after the defendant ingested further mood-altering substances,
that being on cannabis on the evening of Thursday, that witnesses then reported the
defendant again becoming withdrawn and quiet and disconnected; and that was the time
frame when the defendant was writing names on a piece of paper and other things that
were admitted into evidence. Dr. Henry again explained that this in his opinion resulted
from the cannabis once again interfering with the chemical balance in the defendant’s
brain and, if you will, reinforcing his psychotic thoughts.
    Now, I also noted in the testimony as a side note here that Dr. Jeckel acknowledged
that there were studies he was aware indicating that marijuana use in and of itself could
dispose one to psychosis, which I think lends some further credibility to Dr. Henry’s
explanation.
    The evidence establishes that it was only hours after the ingestion of cannabis on
Thursday night and only days after ingesting LSD that the defendant went home and
killed his father.
    The court finds that Dr. Henry’s opinion, that the psychotic state that led the
defendant to commit the murder that morning, was directly caused by his voluntary
ingestion of mood-altering drugs, that that opinion is both credible and supported by the
other evidence in this case.
    Therefore, the court finds that the defendant has not met his burden of proving by
clear and convincing evidence that he was legally insane at the time of the murder.
    Now, the Illinois Code of Criminal Procedure, specifically in Section 115-3,
addresses the court’s responsibility in a bench trial in which the defense of insanity is
presented, and Subsection C of that section indicates that the court, if it finds that the
State has proven the charge beyond a reasonable doubt, which the court has found, and
that the defense has failed to prove insanity, which the court has also found, may then
enter a verdict of guilty or guilty but mentally ill. But the guilty but mentally ill verdict
may only be entered if the court finds by a preponderance of the evidence that the

                                      -16-
           defendant was mentally ill at the time of the crime, and that term ‘mentally ill’ is defined
           in Illinois law as a substantial disorder of thought, mood or behavior which afflicted a
           person at the time of the offense and which impaired that person’s judgment.
                Based upon all the evidence in this case, the court finds that it is more probably true
           than not true that the defendant was, in fact, mentally ill at the [time] of the commission
           of the crime; therefore, the court will enter a verdict of guilty but mentally ill on the
           charges of first degree murder in this case.”
¶ 82       Following a September 2010 sentencing hearing, the trial court sentenced defendant to
       27 years in prison.
¶ 83       This appeal followed.

¶ 84                                      II. ANALYSIS
¶ 85       Defendant argues that the trial court erred by finding him guilty but mentally ill of first
       degree murder because he did not meet the statutory definition of “voluntary intoxication”
       and he had proved that he was insane at the time of the murder. Alternatively, defendant
       argues that the trial court erred by (1) failing to sua sponte find him guilty of the lesser-
       mitigated offense of second degree murder and (2) imposing an excessive sentence. We
       address defendant’s contentions in turn.

¶ 86                   A. Defendant’s Contention That He Did Not Meet
                      the Statutory Definition of “Voluntary Intoxication”
¶ 87       Defendant first contends that the trial court erred by finding him guilty but mentally ill
       of first degree murder because he did not meet the statutory definition of “voluntary
       intoxication” or “a drugged condition” under section 6-3 of the Criminal Code of 1961
       (Criminal Code) (720 ILCS 5/6-3 (West 2008)) and, therefore, was insane at the time he
       murdered his father. We disagree.

¶ 88                           1. Insanity Under the Criminal Code
¶ 89       Section 6-2(a) of the Criminal Code provides for the defense of insanity, as follows:
           “A person is not criminally responsible for conduct if at the time of such conduct, as a
           result of mental disease or mental defect, he lacks substantial capacity to appreciate the
           criminality of his conduct.” 720 ILCS 5/6-2(a) (West 2008).

¶ 90           2. Involuntary Intoxication Under Section 6-3 of the Criminal Code
¶ 91       Section 6-3 of the Criminal Code explains when a person is involuntarily intoxicated as
       follows:
               “A person who is in an intoxicated or drugged condition is criminally responsible for
           conduct unless such condition is involuntarily produced and deprives him of substantial
           capacity either to appreciate the criminality of his conduct or to conform his conduct to
           the requirements of the law.” 720 ILCS 5/6-3 (West 2008).

                                                -17-
¶ 92       With these statutory provisions in mind, we turn now to defendant’s claim on appeal that
       the trial court erred by finding that defendant was not involuntarily intoxicated.

¶ 93                  3. Defendant’s Contention on Appeal That He Was Not
                          Voluntarily Intoxicated or in a Drugged Condition
¶ 94       As previously stated, defendant contends that he did not meet the statutory definition of
       “voluntary intoxication” or “a drugged condition” under section 6-3 of the Criminal Code
       (720 ILCS 5/6-3 (West 2008)) and, therefore, was insane at the time he killed his father.
       Defendant’s claim in this regard, however, misapprehends the trial court’s findings in this
       case.
¶ 95       Initially, we note that we have outlined the trial court’s findings of fact in this case at
       length, in part, to demonstrate why the court concluded that defendant failed to show by clear
       and convincing evidence that he was insane at the time he murdered his father. Contrary to
       defendant’s assertion, the court, as fact finder, did not find that defendant was voluntarily
       intoxicated or in a drugged condition under section 6-3 of the Criminal Code in rendering
       its verdict. Instead, the court found persuasive Dr. Henry’s testimony that defendant’s
       voluntary drug and alcohol use merely triggered–as opposed to caused–his psychosis. In
       other words, the court found that defendant was not insane because defendant’s psychosis
       was brought on by his drug and alcohol use, not a primary mental illness that would cause
       him to “lack substantial capacity to appreciate the criminality of his conduct.”
¶ 96       The question before the trial court, as fact finder, was whether defendant was insane
       under section 6-2 of the Criminal Code at the time he killed his father. The court did not
       determine whether defendant was voluntarily intoxicated under section 6-3 of the Criminal
       Code, and for good reason; defendant never claimed that he was involuntarily intoxicated.
       That is one reason why we emphasized in the heading to this section of our opinion
       defendant’s “contention on appeal.” Defendant did not raise this contention to the trial court.
       See People v. Hari, 218 Ill. 2d 275, 291, 843 N.E.2d 349, 359 (2006) (section 6-3 of the
       Criminal Code applies when the defendant argues that he was involuntarily intoxicated).
       Indeed, as we have outlined at length and will summarize again later in this opinion,
       defendant’s affirmative defense at trial was that he was insane, in part, precisely because he
       was not intoxicated, involuntarily or otherwise.
¶ 97       Because our review of the evidence presented, as well as the trial court’s findings,
       demonstrates that the court did not consider section 6-3 of the Criminal Code, but simply
       found that defendant failed to meet his burden to show that he was insane at the time he
       murdered his father, we reject defendant’s argument that the court improperly concluded that
       he was voluntarily intoxicated under section 6-3 of the Criminal Code.
¶ 98       In closing, we note that, in his reply brief, defendant points out that the question
       presented is “whether the facts of this case meet the statutory definition of ‘voluntary
       intoxication.’ ” For the reasons we have outlined above, we reject defendant’s position in this
       regard. Whether defendant was voluntarily intoxicated was not an issue in this case because
       neither party made it one.


                                                -18-
¶ 99       B. Defendant’s Claim That He Proved by Clear and Convincing Evidence
                      That He Was Insane at the Time He Killed His Father
¶ 100     Defendant next contends that he proved by clear and convincing evidence that he was
      insane at the time he killed his father, a position that the State failed to rebut. Defendant
      posits that because all three experts concluded that defendant was insane, only disagreeing
      as to the cause of the psychosis, the trial court’s finding that defendant was not insane was
      against the manifest weight of the evidence. Defendant’s contention again misapprehends
      the trial court’s findings.

¶ 101                        1. Insanity and the Standard of Review
¶ 102     As previously explained, “[a] person is not criminally responsible for conduct if at the
      time of such conduct, as a result of mental disease or mental defect, he lacks substantial
      capacity to appreciate the criminality of his conduct.” 720 ILCS 5/6-2(a) (West 2008). When
      a defendant presents this defense at trial, commonly known as “the insanity defense,” he
      bears the burden of proving by clear and convincing evidence that he is not guilty by reason
      of insanity. People v. Manns, 373 Ill. App. 3d 232, 238, 869 N.E.2d 437, 441 (2007); 720
      ILCS 5/6-2(e) (West 2008).
¶ 103     Because the existence of a “mental disease or mental defect” under section 6-2 of the
      Criminal Code is a question of fact, the trier of fact’s sanity determination will not be
      overturned unless it is contrary to the manifest weight of the evidence. People v. Urdiales,
      225 Ill. 2d 354, 428, 871 N.E.2d 669, 712 (2007). Moreover, “because the trier of fact
      determines the weight to be given to testimony, witness credibility and the reasonable
      inferences to be drawn from the testimony, and resolves any inconsistencies or conflicts in
      the evidence, a reviewing court will not substitute its judgment for that of the trier of fact.”
      People v. Houseworth, 388 Ill. App. 3d 37, 51, 903 N.E.2d 1, 12 (2008) (citing People v.
      Sutherland, 223 Ill. 2d 187, 242, 860 N.E.2d 178, 217 (2006)).

¶ 104             2. The Evidence in This Case Regarding Defendant’s Sanity
¶ 105     The State proved in its case in chief that defendant killed his father by striking him with
      a baseball bat and stabbing him numerous times. Defendant did not dispute that. Instead,
      defendant, in his case in chief, presented evidence that he lacked substantial capacity to
      appreciate the criminality of his conduct–that is, he argued that he was insane. To prove that
      he was insane, defendant presented expert testimony from two forensic psychiatrists, Doctors
      Jeckel and Killian.
¶ 106     Jeckel opined that defendant “lacked substantial capacity to appreciate the criminality of
      his conduct at the time of the crime” because defendant suffered from delusions,
      hallucinations, a “psychotic disorder, not otherwise specified.” Jeckel found that defendant
      was effectively acting out on a delusion that his father had been sexually abusing him. Jeckel
      added that defendant’s psychotic episode was not the result of his LSD use several days
      before, as his research revealed that the effects of LSD did not extend beyond 12 hours. He
      acknowledged, however, that most of his opinion regarding the effects of LSD were garnered


                                                -19-
      from articles and texts, rather than experience in his practice.
¶ 107     For his part, Killian testified that defendant suffered from a psychotic disorder, not
      otherwise specified, and because of that condition, defendant was unable to appreciate the
      criminality of his conduct. Killian explained defendant had developed a firm belief that his
      father had been molesting him, that his father was going to molest him, and that he had to
      protect himself. Killian added that defendant’s family history of mental illness also factored
      into his conclusion that defendant was insane. Killian opined that defendant’s “episode” was
      triggered by his use of LSD, but this was not the same as saying that it was caused by LSD.
      Killian explained that “the episode may have been triggered initially by LSD but then took
      on a life of its own.” The LSD use triggered defendant’s psychotic symptoms but was out of
      defendant’s system by the time he killed his father; the LSD started the problem but things
      “took on a life of [their] own because of [defendant’s] vulnerability.” Killian continued that
      if the murder had taken place “in the hours after the LSD ingestion,” he would have
      concluded that defendant was not insane. Killian concluded by noting that defendant’s
      psychosis was not the result of cannabis use, given that defendant had used cannabis so often
      “throughout his teen years.”
¶ 108     To rebut defendant’s insanity defense, the State called its own expert, Dr. Henry, a
      psychiatrist who was board certified in forensic and addiction psychiatry. We earlier referred
      to Henry’s testimony at length and will not repeat that discussion. Nevertheless, we note
      some highlights of that testimony.
¶ 109     Henry testified that he had treated–in a clinical environment–hundreds of patients who
      were suffering from psychotic disorders and had problems with drug use, including LSD and
      cannabis. Henry opined that “to a reasonable degree of medical and psychiatric certainty,”
      defendant was legally sane at the time he killed his father because no evidence existed that
      defendant “was suffering from *** an underlying functional psychiatric illness which would
      have resulted in him lacking substantial capacity to appreciate the criminality of his
      conduct.” That is, defendant was functional, but his drug use triggered his psychotic episode.
      Henry believed that defendant was suffering from delusions on August 21, 2009, but that
      those delusions were the “direct result of the voluntary, deliberate, and conscious self-
      administration of mood-altering substances”; in other words, it was possible for someone to
      be suffering from delusions and to be psychotic and be legally sane.

¶ 110                              3. The Trial Court’s Findings
¶ 111     We earlier referred to the trial court’s findings at length and will not repeat that
      discussion. Instead, we simply note that the court set forth its findings with great detail and
      precision.
¶ 112     As the trial court explained, all three experts opined that defendant suffered from serious
      mental illness before he ingested the LSD and cannabis in this case. This is contrary to
      defendant’s claim that the record “does not support the trial court’s conclusion.” Henry’s
      expert testimony showed that defendant’s cannabis use hours before he killed his father
      “triggered” his psychosis–which was affected by his earlier LSD use–and that defendant was
      not legally insane.

                                                -20-
¶ 113     The trial court’s findings as fact finder will be reversed only if they are contrary to the
      manifest weight of the evidence (Urdiales, 225 Ill. 2d at 428, 871 N.E.2d at 712), and we
      accord great deference to the trial court’s factual findings. People v. Close, 238 Ill. 2d 497,
      504, 939 N.E.2d 463, 467 (2010); People v. Bailey, 409 Ill. App. 3d 574, 586, 948 N.E.2d
690, 704 (2011) (“the trier of fact is the sole arbiter of the credibility of witnesses and it is
      not the function of the appellate court to substitute its judgment for that of the trier of fact”).
      Indeed, “ ‘[a] judgment is against the manifest weight of the evidence only when an opposite
      conclusion is apparent or when findings appear to be unreasonable, arbitrary, or not based
      on evidence.’ ” People v. Jackson, 2012 IL App (1st) 103300, ¶ 13, 979 N.E.2d 965 (quoting
      Bazydlo v. Volant, 164 Ill. 2d 207, 215, 647 N.E.2d 273, 277 (1995)).
¶ 114     In this case, the experienced trial court heard evidence from three psychiatrists as well
      as several lay witnesses regarding defendant’s sanity at the time he killed his father. The
      court explained that it accepted and adopted the expert opinion of the psychiatrist who was
      both board certified in forensic psychiatry and addiction psychiatry that defendant was
      mentally ill, but that his psychosis that led him to murder his father was brought about by his
      use of cannabis, which triggered psychotic thoughts that were the result of the chemical
      changes in his brain that began when he ingested the LSD several days before. After carefully
      reviewing this record, we conclude that the court’s findings were not against the manifest
      weight of the evidence. Indeed, we conclude those findings are soundly based.
¶ 115     Although cases involving addiction psychiatry are scarce, we find support for our
      conclusion in the decision of the Supreme Court of Vermont in State v. Sexton, 2006 VT 55,
      180 Vt. 34, 904 A.2d 1092. In Sexton, the court addressed, in pertinent part, the defendant’s
      claim that he should have been permitted to present an insanity defense at his murder trial.
      Sexton, 2006 VT 55, ¶ 1, 180 Vt. 34, 904 A.2d 1092. The defendant had proffered evidence
      from his expert psychiatrist that the defendant’s psychosis at the time of the murder was a
      “straight substance-induced psychosis” because “LSD may continue to affect the user weeks
      after its last ingestion” or caused when “the LSD triggered a latent mental disease or defect.”
      Sexton, 2006 VT 55, ¶ 30, 180 Vt. 34, 904 A.2d 1092. The supreme court concluded that
      although the defendant was entitled to argue that he had diminished capacity to form the
      requisite intent to commit murder, it rejected the defendant’s claim that he was entitled to
      argue that he was insane on the basis of a short-term, voluntary consumption of LSD that
      activated a latent mental disease or defect. Sexton, 2006 VT 55, ¶ 33, 180 Vt. 34, 904 A.2d
1092. The supreme court noted that to conclude otherwise would require it to ignore the
      “fundamental principle that a defendant is not excused from criminal liability for acts [that]
      result from a mental state that is self-induced through the voluntary ingestion of illegal drugs
      or alcohol.” Sexton, 2006 VT 55, ¶¶ 33, 44, 180 Vt. 34, 904 A.2d 1092 (“the law may reduce
      an individual’s culpability in such circumstances, but will not excuse it” (emphases in
      original)). Similarly, for this court to conclude that the trial court’s findings were against the
      manifest weight of the evidence, we would have to ignore Henry’s expert opinion that
      defendant’s previous, temporary LSD use and cannabis ingestion the night of the murder
      “triggered” defendant’s otherwise latent mental illness. We refuse to do so, as the court was
      in the best position to evaluate that testimony.


                                                  -21-
¶ 116                C. Defendant’s Claim That the Trial Court Should Have
                     Sua Sponte Found Him Guilty of Second Degree Murder
¶ 117      Alternatively, defendant contends that the trial court should have sua sponte found him
      guilty of the lesser-mitigated offense of second degree murder. Defendant posits that if he
      was intoxicated such that his “judgment and perception were impaired,” it could “lead a
      reasonable trier of fact to conclude that, at the time of the offense, he was under the mistaken
      belief that his actions were justified.” Defendant is correct that a reasonable trier of fact could
      have so found, but, based on the evidence presented in this case, this experienced trial court
      did not.
¶ 118      As defendant posits, the trial court is presumed to know the law (see People v. Robinson,
      368 Ill. App. 3d 963, 976, 859 N.E.2d 232, 246 (2006) (“A reviewing court presumes the
      trial judge in a bench trial knew the law and followed it, and that ‘presumption may only be
      rebutted when the record affirmatively shows otherwise.’ People v. Thorne, 352 Ill. App. 3d
1062[, 817 N.E.2d 1163] (2004).”)), including, of course, the law related to lesser-included
      and lesser-mitigated offenses. Accordingly, we may presume that the trial court rejected the
      lesser-mitigated offense of second degree murder under the facts of this case. See People v.
      Walton, 378 Ill. App. 3d 580, 588, 880 N.E.2d 993, 1000 (2007) (a trial court may convict
      a defendant of the lesser-mitigated offense of second degree murder sua sponte, but the court
      is not required to do so). Indeed, perhaps the best evidence that the trial court in this case
      knew the applicable law is the fact that the court sua sponte found defendant guilty but
      mentally ill under section 6-2(c) of the Criminal Code.

¶ 119                   D. Defendant’s Claim That the Trial Court Erred
                               by Imposing an Excessive Sentence
¶ 120     Defendant next contends that the trial court erred by imposing an excessive sentence.
      Specifically, defendant asserts that the trial court abused its discretion by imposing a 27-year
      sentence, given that he was psychotic, 20 years old when he murdered his father, and he had
      no criminal history other than the “ ‘de minimis’ misdemeanor charge that resulted from the
      2008 incident.” We disagree.
¶ 121     This court recently reiterated the standard for reviewing excessive-sentence claims, as
      follows:
              “The sentence imposed by a trial court is granted great deference because the court
          is generally in a better position than a reviewing court to weigh factors such as the
          defendant’s credibility, demeanor, general moral character, mentality, social
          environment, and habits. People v. Calabrese, 398 Ill. App. 3d 98, 126, 924 N.E.2d 6,
          29 (2010). This deference provides a trial court the latitude to impose a sentence that falls
          within the statutory range prescribed for the offense. People v. Perkins, 408 Ill. App. 3d
752, 763, 945 N.E.2d 1228, 1238 (2011). A sentence that is within statutory limits is
          excessive and, thus, an abuse of the court’s discretion only when it is greatly at variance
          with the spirit and purpose of the law, or manifestly disproportionate to the nature of the
          offense. See People v. Luna, 409 Ill. App. 3d 45, 52, 946 N.E.2d 1102, 1110 (2011).”
          People v. Brunner, 2012 IL App (4th) 100708, ¶ 40, 976 N.E.2d 27.

                                                  -22-
¶ 122       Following defendant’s September 2010 sentencing hearing, the trial court sentenced
        defendant to 27 years in prison and–commendably–explained its reasoning in great detail.
        We note the following excerpts:
                 “Today a *** troubled young man, in the court’s view, faces the prospect of a
            significant loss of liberty, while a family and a community have forever lost a father and
            a brother and a friend and a colleague.
                 ***
                 *** [T]he court certainly recognizes and has taken into account *** mitigating
            evidence, and in particular I think that includes the lack of any significant prior criminal
            history, the defendant’s youth, and evidence of his mental illness, which, as I have
            previously found in the verdict that was returned in this case, seriously impaired the
            defendant’s judgment and certainly contributed to the commission of this brutal and
            senseless crime.
                 *** I hope that everyone understands that the court gave considerable consideration
            to the evidence in this case. I think I stated at the time I announced the [court’s decision]
            in this case, and I will restate it now, that this is perhaps the most difficult decision that
            this court has been called upon to make. *** You look at the offense in this case, that
            crime that was committed, and then you look at the defendant and his history and his
            character as has been testified to by so many people, and the only thing that one can do
            is scream out why, how, how did this happen. It is senseless. It is completely and utterly
            senseless. ***
                 ***
                 The finding that the court made in this case of guilty but mentally ill [requires the
            court] to sentence the defendant to a term in the Department of Corrections, [and] the law
            does require that the Department of Corrections conduct evaluations of the defendant,
            and the statute goes on [to] say that the department has an obligation to provide the
            defendant with such psychiatric, psychological or other counseling and treatment as it
            determines necessity.
                 Now that puts the discretion of that in the Department of Corrections.
                 ***
                 Understanding the significance of the mitigation that’s been presented here, the court
            also wants to state and reaffirm the [decision] in this case, and I will again state that ***
            I believe that the evidence has established that the defendant was legally responsible for
            his behavior in the early morning hours of August the 21st and was, therefore, legally
            responsible for the violent and unprovoked attack upon his own father.
                 For that reason, the court believes that something in excess of the minimum sentence
            must be imposed in this case, for a lot of the reasons that the State put forth and for those
            reasons that I have indicated. ***
                 The court can also not fashion a sentence to guarantee the defendant’s mental health
            will be restored or that he will some day become a contributing and productive member
            of society. I can’t fashion a sentence to guarantee that. I can only fashion a sentence that


                                                  -23-
          takes into account all of the facts involved in this case, the law that applies to it, the
          history and circumstances of this defendant and with that sentence try to indicate to the
          community that violence that leads to senseless death, no matter what the reasons for or
          the triggers of that violence is and always will be a serious and devastating act which the
          law must treat with a requisite amount of seriousness.
              For all of these reasons, the court does hereby sentence the defendant *** to a term
          of 27 years in the Illinois Department of Corrections.”
¶ 123     The trial court noted at the sentencing hearing that it had considered the presentence
      investigation report, the evidence offered in aggravation and mitigation, as well as the
      sentencing recommendations made by defense counsel and the State. The court thereafter
      sentenced defendant to 27 years in prison, a sentence which falls at the lower end of the 20-
      to 60-year sentencing range for the murder committed in this case. 730 ILCS 5/5-8-1(a)(1)
      (West 2008) (text of section effective until June 1, 2009). Our review of the record clearly
      demonstrates that the court did not abuse its discretion in imposing the 27-year prison
      sentence in this case.

¶ 124                                   III. CONCLUSION
¶ 125      For the reasons stated, we affirm the trial court’s judgment. As part of our judgment, we
        award the State its $50 statutory assessment as costs of this appeal.

¶ 126      Affirmed.




                                                -24-